Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application 16/608779 filed 07/21/2020.     
Claims 1, 4-5, 8,10,12-14, 16, & 18-22 have been examined and fully considered.
Claims 21-22 are newly added.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, orcomposition of matter, or any new and useful improvement thereof, may obtain a patenttherefor, subject to the conditions and requirements of this title.
The claimed invention is not directed to patent eligible subject matter. Basedupon consideration of all of the relevant factors with respect to the claim as a whole,claim(s) 1, 8, & 13 is/are determined to be directed to an abstract idea andalso a natural phenomenon. The rationale for this determination is explained below: 
 In the preamble claims 1 & 13 each respectively claim, “a method for carrying out chemotherapy,” “a method for identifying and treating a subject at risk for developing neuropathic pain,” and “a method for neuropathic pain therapy”. Though the preamble would make it seem in some cases that the method is drawn towards a specific treatment regimen, in reading the claims, this is not the case. In all of claims 1, 8, & 13, 
Further, claims 1 & 13 seem attempt to tie up the natural correlation of “amount of oxidized lipids correlation to neuropathic pain”. These limitationsseem to be an attempt to tie up "noticing levels of oxidized lipids= neuropathic pain". There are currently no limitations such as claiming specific measurements techniques and levels of the oxidizing markers, or specific treatments for the neuropathic pain which make the claim significantly more than this, is therefore is unpatentable subject matter. Claiming “performing chemotherapy,” in Claim 1 does not change this matter, as the claims are still drawn towards no more than the abstract idea/ natural correlation…as in this case it seems to only be performed as a method for screening to notice if the natural correlation (oxidized lipid/neuropathic pain) is present.See Mayo vs. Prometheus, Myriad, and University of Utah vs. Ambry. 
Please note—claim 8 seems to have a specific treatment and therefore is not part of the abstract idea rejection. Claim 12 & 21 are also not rejected under 101 since the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claims 1, 8, & 13 as currently claimed it is unclear how the determining and comparing steps are accomplished.  As currently claimed, it seems that these steps could both be mental processes, and overall, a natural correlation(amount of oxidized lipid= neuropathic pain). From reading the instant specification it is clear that LC-MS/MS or a similar technique is used for the determining step(see instant PG Pub paragraph 0029)…but this is not claimed, specifically in the independent claims, and therefore makes the claims amount to unpatentable subject matter. (This was sentiment was also communicated in the last office action—and it seems adding a generic “detector,” was only added in the dependent claims.)


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


1. Claims 1, 4-5, 8, 10, 12-14, 16, & 18-22  are rejected under 35 U.S.C. 103(a) as being obvious over EHRLICH in US 20140037757 in view of HAMMOCK in US 20180125803 and further in view of COLLINO in EP 2642293(as cited on IDS dated 04/23/2020).
	With respect to Claims 1, 8,12-13, 16, 18, & 20-22, EHRLICH et al. teach of a method of treatment comprising reducing therapy-induced adverse effects (TIAE), including chemotherapy-induced adverse effects (CIAE), such as chemotherapy-induced peripheral neuropathy (CIPN) and/or chemotherapy-induced cardiovascular adverse effects (CICAE) in a subject being treated with a CIAE-inducing anti-cancer 
HAMMOCK et al. teach of methods and compositions for preventing, reducing, mitigating, and treating pain, particularly neuropathic pain by the combined administration of an agent (abstract & 0081). HAMMOCK et al. further teach that sometimes this pain is brought on by chemotherapy (paragraphs 0009 & 0012), that the pain can be inflammatory pain/disease(paragraph 0012) and of measuring and attempting to increase the amount of epoxygenated fatty acids/lipids(paragraphs 0009-0021, plus other paragraphs). HAMMOCK et al. teach of detecting the levels of epoxylipids( Table 3 & paragraph 0218-0219). HAMMOCK et al. also teach that 
COLLINO et al. teach of using NMR/IVIS based metabonomics and inflammatory disorders and propose and of diagnosing to determine metabolic phenotypes of aging and longevity in chronic inflammatory disorders using 9-oxo-HODE. The inventors have identified biomarkers for a reduced risk of developing ageing related chronic inflam-matory disorders and propose a method of diagnosing a lifestyle that allows delaying and/or avoiding ageing related chronic inflammatory disorders using 9-oxo-HODE as biomarker(abstract). COLLINO et al. more specifically teach of measure lipid profiles/triglycerides(so 9-oxo-HODE and derivatives thereof), and particularly finding that 9-oxo-HODE as an indicator for inflammatory diseases(paragraph 0021 & 
With respect to Claim 4 & 10, HAMMOCK et al. teach that chemotherapy-induced peripheral pain (paragraph 0081). EHRLICH et al. also teach of chemotherapy induced pain(abstract).
With respect to Claims 5 & 19, EHRLICH et al. teach that chemotherapy-induced peripheral neuropathic pain (CIPN) is a common and that oxaliplatin or paclitaxel causes CIPN (paragraph0007, 0025 & 0075).
With respect to Claims 6, EHRLICH et al. further teach of the cancer drug that causes the CIPN being oxaliplatin or paclitaxel(paragraph 0077), and of diagnosing, prognosticating, and determining the predisposition for and monitoring treatment of CIPN(paragraph 0102).  It is obvious to one of ordinary skill in the art to measure at set intervals to ensure accuracy of results.
With respect to Claims 8, EHRLICH et al. teach of the values obtained from controls are reference values representing a known health status and the values obtained from test samples or subjects are reference values representing a known disease status. The term "control", as used herein, can mean a sample of preferably the same source (e.g. cancer cells, blood, serum, tissue etc.) which is obtained from at 
With respect to Claim 14, HAMMOCK et al. teach of epoxides of EPA and DHA are produced in the body at low levels by the action of cytochrome P450s. Endogenous levels of these epoxides can be maintained or increased by the administration of sEHI. However, the endogeous production of these epoxides is low and usually occurs in relatively special circumstances, such as the resolution of inflammation. Our expectation is that administering these epoxides from exogenous sources will aid in the resolution of inflammation and in reducing pain, as well as with symptoms of diabetes and metabolic syndromes. It is further beneficial with pain or inflammation to inhibit sEH with sEHI to reduce hydrolysis of these epoxides, thereby maintaining them at relatively high levels (paragraph 0173). Therefore if one of ordinary skill in the art wanted to decrease the levels of lipid oxides in the body, it would be obvious to one of ordinary skill in the art to administer a treatment for an antagonist of cytochrome P450 as instantly claimed (since it is known that P450 is responsible for their creaction/increase).
Response to Arguments
Applicant's arguments filed 07/20/2021 have been fully considered but they are not persuasive. 
Applicant has significantly amendment the claims and therefore this rejection is Final. Applicant’s instant amendments has helped overcome some clarity issues, but not all of them, and these are further explained above.
With respect to the HAMMOCK reference, applicant argues that it teaches away from the instant claims. The examiner disagrees. HAMMOCK et al. also teach that 
Applicant further argues that neither HAMMOCK or ERLICH teach of the newly amended epoxylipid compounds as instantly claimed in Claims 1 & 8. With respect to this, the examiner would like to point out, that due to the fact that this matter was newly amended into Claims 1 & 8, the COLLINO reference has been brought in to teach of this, and COLLINO et al. specifically teach of using 9-oxo-HODE as biomarker(abstract).
Applicant further argues that the instant application surprisingly demonstrates that the claimed epoxylipids are novel biomarkers suitable for the prediction of the onset of neuropathic pain already 24h after the start of chemotherapy (See, Fig. 1-3 and page 18, 31a para). With respect to this argument—they examiner would like to point out that if this is in fact the case, it seems that applicant is attempting to claim an “unexpected result” or discovery which amounts to merely a natural correlation(biomarker indicating neuropathic pain). Therefore, this argument is not commensurate in scope to overcome the instant rejection, and as currently claimed. This also applies to applicants arguments with respect to COLLINO and these same points.

All claims remain rejected at this time.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797